Citation Nr: 0724167	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-21 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable evaluation for otitis 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for increased evaluations for tinnitus (currently rated 10 
percent disabling) and otitis externa (currently rated 
noncompensably disabling).

In December 2005, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, the 10 percent evaluation for tinnitus and the 
noncompensable evaluation for otitis externa were confirmed 
and continued in a March 2007 rating decision.  The case was 
returned to the Board in May 2007 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The objective medical evidence does not demonstrate that 
the veteran's otitis externa is currently manifested by any 
active symptomatology.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a compensable evaluation for otitis 
externa have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an evaluation in excess of 10 percent for 
tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The Board has considered whether 
further development of the claim of entitlement to an 
evaluation greater than 10 percent for tinnitus, to include 
assignment of separate 10 percent evaluations for each ear, 
is warranted under the Veterans Claims Assistance Act (VCAA) 
or previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  However, as will be 
further discussed below, this claim is being denied as a 
matter of law; therefore, no further development under the 
VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). 

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
June 2002.  In November 2002, the veteran reopened his claim 
and now seeks an increased rating in excess of 10 percent for 
tinnitus, to include assignment of a separate 10 percent 
evaluation for each ear.  (The Board notes that in his 
correspondence dated in November 2002, the veteran did not 
indicate any desire to appeal the June 2002 rating decision.)  
His essential contention is that because his tinnitus is 
perceived in both ears, he is thus entitled to a separate 
evaluation for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that the pre-1999 and pre-June 13, 2003 
versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2006).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Entitlement to a compensable evaluation for otitis externa

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for a rating increase for otitis externa was received in 
November 2002.  He was notified of the provisions of the VCAA 
in correspondence dated in March 2003.  The rating decision 
on appeal, which denied his claim for a compensable rating 
for otitis externa, was rendered in April 2003.  
Subsequently, the veteran was furnished with additional 
notice of the VCAA as it pertained to his claim for a rating 
increase in December 2005, January 2007, and March 2007.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim, including during the December 2005 
remand that occurred in the course of this appeal.  All 
relevant VA treatment records showing the current state of 
his ear disease for the period from 2002 - 2007 have been 
obtained and associated with the evidence.  He was provided 
with VA examinations to assess the severity of his ear 
disease in April 2003 and February 2007, and has also been 
provided with the opportunity to present oral testimony 
before the Board in support of his claim during a September 
2005 hearing.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  Thereafter, the claims file shows that VA 
has provided the veteran with notification of the VCAA as it 
pertains to claims for rating increases and earlier effective 
dates, pursuant to the Court's holding in Dingess.   
Therefore, as there has been full compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

Service connection and a noncompensable evaluation was 
awarded to the veteran for otitis externa by rating decision 
of October 1973.  The current appeal stems from the veteran's 
claim for a rating increase that was filed with VA in 
November 2002.  Therefore, the Board need only concern itself 
with review of the evidence pertaining to the state of the 
veteran's ear disease for the period from November 2002 to 
the present.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

621
0
Chronic otitis externa:
Ratin
g

Swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment
10
38 C.F.R. § 4.87, Diagnostic Code 6210 (2006)

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

At a hearing before the Board in September 2005, the veteran 
testified that he experienced skin flaking and itching in his 
ears and ear canals, associated with his service-connected 
otitis externa.  However, the objective medical evidence 
pertinent to the time period at issue shows that the 
veteran's external ear canals, middle ear, inner ear, and 
tympanic membranes were all clear and free of any evidence of 
active disease, bilaterally, on clinical examination in April 
2003 and February 2007, with no sign of serous discharge, 
scaling, edema, mastoid discharge, or cholesteatoma.  No 
evidence of active ear disease was noted on outpatient 
treatment reports dated in August 2003, November 2003, 
November 2005, and July 2006.  

Notwithstanding the veteran's testimony regarding his 
symptoms, in view of the absence of any objective clinical 
evidence of active ear disease to corroborate his statements 
in this regard, the Board cannot allow the veteran's claim 
for a compensable evaluation for his service-connected otitis 
externa.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is 
therefore denied.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for otitis externa is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


